Citation Nr: 0506098	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-12 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from  May 1967 to May 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2002 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO) whereby a 50 percent rating was 
continued for PTSD.  .By rating decision in September 2004, 
the RO increased the rating to 70 percent and also assigned a 
total compensation rating based on individual 
unemployability.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been obtained or requested by the RO.

2.  The veteran's PTSD is manifested by nightmares, 
difficulty sleeping, suicidal ideation, depression, anxiety, 
fatigue, irritability, panic attacks, mild obsessional and  
compulsive rituals, some mile impulse control impairment, and 
difficulty establishing relationships or functioning in a 
work environment, with a Global Assessment of Functioning 
(GAF) score of 45.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 70 
percent for the appellant's service-connected PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); 
see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).  

The April 2003 Statement of the Case (SOC) and the September 
2004 Supplemental Statement of the Case (SSOC) advised the 
veteran of the laws and regulations pertaining to his claim.  
These documents informed the veteran of the evidence of 
record and explained the reasons and bases for denial.  The 
veteran was specifically informed that his claim for an 
increased rating for PTSD was being denied because the 
evidence did not show that the veteran's disability met the 
criteria for a higher rating.  The SOC and SSOC made it clear 
to the veteran that in order to prevail on his claim, he 
would need to present evidence that his PTSD met the criteria 
for a higher rating.  The RO sent letters dated in May 2002 
and April 2004 that told the veteran about the VCAA and 
informed him what evidence the RO would obtain and what he 
needed to do.  The RO obtained service medical records, 
service personnel records, VA treatment records, and provided 
the veteran VA examinations in May 2002, and July 2004.  The 
veteran stated in May 2002 that there was no additional 
evidence available.

Thus, on appellate review, the Board sees no areas in which 
further development is
needed.  The RO has essentially met the requirements of the 
VCAA, and there would be no benefit in developing this case 
further.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
further consideration of the claim under the VCAA, poses no 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. at 394; VAOPGCPREC 16-92.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial VCAA notice was provided in May 2002, which was prior 
to the June 2002 rating decision.  Therefore, VA has complied 
with the requirements of Pelegrini with respect to the timing 
of the initial VCAA notice.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  The veteran has 
specifically stated that there is no additional evidence 
available.  When, as here, there is extensive factual 
development in a case, and there is no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not require further 
assistance.  Wensch v. Principi, 15 Vet App 362 (2001); Dela 
Cruz; see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

II.  Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2004).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
current level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004). 

Under the regulations, a 70 percent rating is warranted for 
PTSD if there is disability reflecting deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411 (2004). 

The maximum schedular rating, of 100 percent, requires total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

The veteran was exposed to combat in Vietnam.  He was 
initially granted service connection for PTSD in April 1998 
and was assigned a 50 percent rating.  In April 2002, the 
veteran filed a claim for an increased rating.  An increase 
was granted to 70 percent and the veteran has continued his 
appeal.
 
The RO obtained VA treatment records dated from January 1998 
to September 2004.  The treatment notes reveal that the 
veteran has complained of difficulty sleeping and difficulty 
with interpersonal relationships.  The treatment notes 
indicate Global Assessment of Functioning (GAF) scores of 
between 45-55, which indicates moderate to serious symptoms.  
A treatment note dated in August 2003 indicates that the 
veteran denied suicidal or homicidal ideation, that his 
behavior and attitudes were normal, there was no sign of 
depression, and his attention, concentration and memory were 
fair.  The treatment notes dated in April 2004 show no 
depression or anxiety, and the veteran's speech was logical, 
coherent, and clear.  He was neatly and casually dressed.

The veteran underwent a VA examination in May 2002.  The 
veteran complained of difficulty with motivation and of being 
socially isolated.  He did report some contact with his ex-
wife, his sister, and his children.  The veteran had a few 
friends he saw occasionally and he attended church sometimes.  
On examination the veteran's affect was depressed, anxious 
and irritable.  The veteran denied hallucinations but did 
report that he woke up hearing his voice called sometimes.  
There was evidence of suicidal ideation with no specific 
intent.  The veteran's hygiene was good and his short-term 
memory was good.  There was some remote recall difficulty.  
The veteran denied panic attacks and ritualistic behavior.  
His flow of thoughts was unremarkable.  The veteran admitted 
hyper vigilance and flashbacks but denied impaired impulse 
control.  The examiner diagnosed the veteran with severe PTSD 
and provided a GAF score of 45which is indicative of serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.

The veteran underwent another VA examination in July 2004.  
The veteran complained of anxiety, panic attacks, 
restlessness, irritability, nightmares, difficulty sleeping 
and suicidal ideation.  The veteran reported daily contact 
with his ex-wife and some contact with a friend, and with his 
sister, son, and grandson.  On examination the veteran's 
thoughts were logical, and linear with appropriate content.  
The examiner noted suicidal and homicidal ideation with no 
actual intent.  The veteran had good hygiene and was fully 
oriented with good memory, attention, and concentration.  
There were some complaints of mild obsessive and compulsive 
behaviors.  The veteran's judgment and impulse control were 
fair.  The examiner noted a diagnosis of chronic PTSD and 
provided a GAF score of 45.

The examiner followed up a month later with specific answers 
to the questions asked by the Board in its February 2004 
remand.  The examiner noted that the veteran's PTSD is severe 
enough to interfere with his social and occupational 
functioning and is treated with continuous medication with 
only some improvement.  The veteran has panic attacks more 
than once per week with mild short-term memory loss.  The 
veteran has symptoms of depression and anxiety including 
hopelessness, suicidal ideation, loss of appetite, loss of 
sleep, restlessness, irritability, tension, and panic.  
According to the examiner, the veteran has symptoms of 
suspiciousness, chronic sleep impairment, flattened affect, 
mild impairment of abstract thinking, and disturbances of 
motivation and mood.  There was no evidence of difficulty 
understanding complex commands, impairment of judgment, or 
impaired special or temporal orientation.  The examiner noted 
suicidal ideation, obsessional rituals, and impaired impulse 
control.  There was no evidence of neglect of personal 
appearance and hygiene, no grossly inappropriate behavior, no 
persistent delusions of hallucinations and no danger of 
hurting others.  The veteran is able to perform the 
activities of daily living, but does have difficulty 
establishing or maintaining social relationships.  The 
veteran did not exhibit symptoms of circumstantial, 
circumlocutory, stereotyped, illogical, obscure, or 
irrelevant speech.  The examiner again noted a GAF score of 
45.

Applying the above to the regulations, the Board finds that 
rating in excess of 70 percent is not warranted for the 
veteran's PTSD.  The veteran does not show total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others, intermittent 
inability to perform activities of daily living, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  He shows few 
if any of the symptoms associated with a 100 percent rating.  
There is no evidence of gross impairment in thought processes 
or communication, the veteran does have auditory 
hallucinations but they are not persistent.  The veteran is 
not a danger to himself or others and is able to perform 
activities of daily living.  None of the medical evidence 
suggests that he is disoriented, has poor memory, or 
otherwise meets the criteria for a 100 percent rating for 
PTSD.  The veteran does not work, but he does have some 
social interaction including daily contact with his ex-wife 
and one friend, and occasional contact with his sister, his 
son, his grandchildren, and occasional attendance at church.  
The veteran's GAF score of 45 indicates serious symptoms but 
do not suggest impairment in reality testing or 
communication.  Overall, the Board finds that the veteran's 
disability due to PTSD does not meet the schedular criteria 
for a rating in excess of 70 percent.  38 C.F.R. § 4.130, DC 
9411 (2004). 

In arriving at this conclusion, consideration has been given 
to the doctrine of reasonable doubt; however, as discussed 
above it is clear that the preponderance of the evidence 
favors a denial of the claim.  Accordingly, there is no 
reasonable doubt to be resolved in the veteran's favor.  
38 C.F.R. § 3.102.


ORDER

Entitlement to an increased evaluation for PTSD, currently 
rated as 70 percent disabling, is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


